EVERETT, Senior Judge
(concurring in part and dissenting in part):
In view of Acton’s clearly expressed desire to replace his counsel, I agree with the majority opinion that Captain Bartlemay’s withdrawal as counsel—even if not accomplished in a flawless manner—was legally effective and did not prejudice appellant’s rights in any way.
I must part company from the majority, however, in its approval of the military judge’s allowance of evidence about Acton’s showering with his son and daughter. Of course, I accept fully the premise that it is unnecessary for evidence of other misconduct to fit into one of the categories mentioned in Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984. Those categories are simply illustrative. United States v. Castillo, 29 MJ 145, 150 (CMA 1989). Even so, to be admissible, the evidence must be offered for some purpose other than to show a criminal propensity on the accused’s part; and also its probative value must exceed its prejudicial effect. Cf. Mil.R.Evid. 403.
The majority opinion makes various attempts to establish that the evidence of Acton’s showering with his children and his exhibition to them of pornographic movies *338featuring incest had some purpose other than to demonstrate that he was “predisposed” to commit similar offenses. United States v. Castillo, supra at 150. The majority suggests that this evidence showed “appellant’s plan or scheme to condition his daughter to accept his sexual advances as permissible and normal.” 38 MJ at 333. Then they add that this evidence “was relevant to prove appellant’s intent to satisfy his sexual desires, because it refuted appellant’s assertion in his confession that his intent was innocent and that he had no sexual interest in his daughter.” Id. at 333. The military judge had concluded that the evidence should “be admitted to show a ‘continuous course of conduct,’ ” as well ¡as “to prove ‘plan’ and ‘intent.’ ” 38 MJ at 331.
For me the stumbling block for acceptance of any such rationale results from the daughter’s testimony—as a prosecution witness—that, on the evening of the alleged incident, Acton and the two children “had watched the video depicting incest” and then had taken “a shower together.” Subsequently, Acton’s “son asked appellant if they could sleep in appellant’s bedroom where it was warmer.” Later on, all “three slept in the same bed, with appellant in the middle.” Id. at 332.
This testimony—which came from the Government’s own witness and was uncontradicted—is totally at odds with the theory now being advanced that Acton lured his children into bed with him. The suggestion that they all be in bed together came from the son, lacked sexual overtones, and was quite reasonable. Nothing indicates that the son made his suggestion because of showering with his father or viewing the pornographic videotape.
Thus, this testimony negates the existence of a “continuous course of conduct”—on which the military judge relied. Likewise, it undermines the theory that Acton planned to seduce his daughter by showing her a videotape which depicted incest. She got into bed with appellant for an innocent reason suggested by her brother.
With respect to admissibility predicated on intent, the majority opinion leads us astray. Intent really was not at issue in this case. If appellant performed the acts of which he was accused by his daughter, no question would exist as to his intent. Heretofore this Court has suggested that both sides present their evidence on the merits before the judge decides whether intent is at issue and whether evidence of other misconduct could be admitted to establish intent. United States v. Franklin, 35 MJ 311, 317 (CMA 1992). The military judge here failed to exclude the evidence until its admissibility to prove intent was made clearer.
The majority opinion observes that, within the confession, Acton “admitted showering with his children and showing them pornographic videos, but he asserted that his sole motivitation was educational and he disclaimed any sexual interest in his daughter.” 38 MJ at 333. Here the majority seems to be concerned with Acton’s intent in showering with the children and showing them the videos—rather than his intent when he was touching his daughter. Only the intent at the later time was material in deciding appellant’s guilt or innocence; and, of course, if he did what his daughter described, there is no question as to his intent at that later time.
Perhaps my concerns would be allayed somewhat if the military judge had explicitly balanced probative value of the evidence against prejudicial effect. See Mil.R.Evid. 403. Contrary to this Court’s repeated recommendation, however, the judge failed to perform this task. Therefore, I conclude that the evidence should have been excluded and the motion in limine granted.
As to prejudicial effect, I must concede that, in light of Acton’s confession, it is likely that he would be convicted again even without the questioned evidence. However, this outcome is not so likely that affirmance is required now. Cf. United States v. Mann, 26 MJ 1, 5 (CMA) (Everett, C.J., concurring in part and dissenting in *339part), cert. denied, 488 U.S. 824, 109 S.Ct. 72, 102 L.Ed.2d 49 (1988). Therefore, I would reverse the decision below as to the charge of sexual assault and authorize a rehearing,